Citation Nr: 1713490	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-26 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial rating of 20 percent for service-connected cervical radiculitis, right upper extremity, prior to September 21, 2015.

3.  Entitlement to an initial rating of 20 percent for service-connected cervical radiculitis, left upper extremity, prior to September 21, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kevin F. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1985 to December 2008.  During his service, the Veteran was awarded the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama from a January 2009 rating decision. 

During the pendency of the appeal and prior to appellate certification, in March 2016, VA granted service connection cervical radiculitis, left and right upper extremities.  This grant resolves the underlying service connection claim, originally claimed as bilateral numbness in the arms and hands.  

In October 2016 the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if the VA requires further action.


REMAND

Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The January 2009 rating decision denied service connection for right ear hearing loss because the Veteran did not have a current diagnosis of right ear hearing loss that met VA criteria under 38 C.F.R. § 3.385.  

The Board's review of the Veteran's service treatment record reveals an October 2005 service treatment record and a December 2005 Army medical board memorandum finding that the Veteran has sustained permanent bilateral hearing loss.  Additionally, the Veteran recently submitted a private treatment record dated in October 2016 containing evidence and findings of current right ear hearing loss.  

As the RO has denied the Veteran's claim based on the absence of right ear hearing loss and the information now appears to contain a diagnosis of right ear hearing loss, a remand for a current examination to obtain findings and an opinion based on a full consideration of the Veteran's assertions and evidence of record is necessary.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Following the March 2016 grant of service connection for cervical radiculitis, right upper extremity and left upper extremity, the Veteran filed a March 2017 notice of disagreement in which he sought an earlier effective date for the 20 percent rating, currently assigned September 21, 2015.  When there has been an adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Additionally, the Board observes that in December 2016, the Veteran argued that his award should reflect five dependents, instead of four.  The RO should address such on remand.

While these matters are on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding and pertinent records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is to contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  The AOJ is to obtain any relevant VA treatment records dated from his separation from service to the present.  If the VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2.  After the AOJ secures and associates the above records, the AOJ must schedule the Veteran for a VA audiology examination to determine the nature and etiology of his claimed right ear hearing loss.  The AOJ must provide the examiner with the entire claims folder, including a copy of this remand, for review in connection with the examination. 

After examining the Veteran and reviewing the entire claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Veteran currently exhibits right ear hearing loss for VA compensation purposes. 

The examiner must provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Veteran's active service (or any incident therein, including credibly-reported acoustic trauma) caused his right ear hearing loss. 

If the examiner determines that the Veteran does not exhibit a current right ear hearing loss disability, he or she should comment on the October 2005 service treatment record, the December 2005 Army board findings, and the October 2016 private medical report provided by the Veteran. 

A complete rationale for all opinions should be provided.

3.  Issue a statement of the case with regard to the claims for entitlement to an initial rating of 20 percent for service-connected cervical radiculitis, left upper extremity, prior to September 21, 2015; and entitlement to an initial rating of 20 percent for service-connected cervical radiculitis, right upper extremity, prior to September 21, 2015.

4.  The AOJ should review the Veteran's December 2016 statement regarding his claim for an additional dependent on his award.   

5.  Upon completion of 1 and 2 above, the AOJ must readjudicate the Veteran's right ear hearing loss claim.  If the AOJ continues to deny the benefit sought on appeal, the AOJ must provide the Veteran and his representative with a supplemental statement of the case and an opportunity to respond thereto.  Thereafter, if in order, the AOJ should return the case to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This AOJ must afford these claims expeditious treatment.  The law requires that the AOJ must handle in an expeditious manner all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

